Citation Nr: 1729320	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-05 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from September 28, 2011, to September 29, 2011, by the Satilla Regional Medical Center.

2.  Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on October 5, 2011, by the Satilla Heart Center.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States







ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of administrative decisions by the Department of Veterans Affairs medical center in Gainesville, Florida.  The Veterans Health Administration Central Office currently has jurisdiction over the Veteran's electronic file.

The Veteran failed to appear for a scheduled Travel Board hearing to be held in April 2017 before the undersigned Veterans Law Judge because he just underwent surgery.  The undersigned Veterans Law Judge allowed to the representative to present oral argument.  The representative indicated that the opportunity to present oral argument satisfies the Veteran's request for a personal hearing.  A transcript of that oral argument has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  At the time the Veteran received treatment in September and October 2011, service connection was in effect for coronary artery disease, rated as 100 percent disabling.

2.  The private care provided from September 28, 2011, to September 29, 2011, by the Satilla Regional Medical Center was for a service-connected disability.

3.  The evidence is in equipoise as to whether the treatment provided from September 28, 2011, to September 29, 2011, was for a medical emergency and whether a VA facility was not feasibly available for care.

4.  The private care provided on October 5, 2011, by the Satilla Heart Center was for a service-connected disability.

5.  The weight of evidence is against a finding that VA approved a request for prior authorization for the medical services at the Satilla Heart Center or a request for authorization after the services were rendered.

6.  The weight of evidence shows that the treatment on October 5, 2011, by the Satilla Heart Center was not for a medical emergency.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for reimbursement of unauthorized medical services provided to the Veteran by the Satilla Regional Medical Center from September 28, 2011, to September 29, 2011, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121 (2016); 38 C.F.R. §§ 17.120, 17.121 (2011).

2.  The criteria for reimbursement of unauthorized medical services provided to the Veteran by the Satilla Heart Center on October 5, 2011, have not been met.  38 U.S.C.A. §§ 1703, 1725, 5107; 38 C.F.R. §§ 3.102, 17.52, 17.120, 17.121 (2016); 38 C.F.R. §§ 17.120, 17.121 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), which implement the Veterans Claims Assistance Act of 2000 (VCAA).

However, there is no indication that Congress intended the VCAA to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.120-32, 17.1000-08; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).

In any event, even if the VCAA were applicable, VA's duty to notify was satisfied by letters in December 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  Private treatment records were obtained, and the Veteran submitted a statement from his private doctor.  

Pertinent law and regulations

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2016).  

In order to be entitled to reimbursement or payment for medical expenses incurred without prior authorization from the VA, all of the following must be shown: (a) that the treatment was either for (1) an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service connected disability; or (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (b) in a medical emergency; and (c) that no VA or other Federal facility that VA has an agreement with to furnish health care services to veterans was feasibly available and an attempt to use them before hand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned0.  In other words, failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998)

During the pendency of this appeal, 38 C.F.R. § 17.120(b) was amended effective January 20, 2012.  76 Fed. Reg. 79,067 (Dec. 21, 2011).  Previously, 38 C.F.R. § 17.120(b) simply defined "[i]n a medical emergency" as "[c]are and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health."  38 C.F.R. § 17.120(b) (2011).

38 C.F.R. § 17.120(b) (2016) now defines "in a medical emergency " as a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part). "

The Board will apply both definitions of "in a medical emergency" to the Veteran's claims.

38 C.F.R. § 17.121 (2011) provides that an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a veteran: (a) Who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability, or (b) Who received emergency medical services, could have reported to a VA medical center for continuation of treatment for the disability.  From that point on, no additional care in a non-VA facility will be approved for payment by VA.  38 C.F.R. § 17.121 (2011).  38 C.F.R. § 17.121 was amended during this appeal and now states that this regulation applies to other Federal facilities that VA has an agreement with to furnish health care services to veterans.  38 C.F.R. § 17.121 (2016).

38 U.S.C.A. § 1725 (West 2014) and the implementing regulations (38 C.F.R. §§ 17.1000-1008 (2016)) pertain to eligibility for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  Care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances.  Medical services may be authorized for the treatment of any disability of (A) a veteran described in 38 U.S.C.A. § 1710(a)(1)(B) of this title; (B) a veteran who (i) has been furnished hospital care, nursing home care, domiciliary care, or medical services, and (ii) requires medical services to complete treatment incident to such care or services; or (C) a veteran described in section 1710(a)(2)(E) of this title, or a veteran who is in receipt of increased pension, or additional compensation or allowances based on the need of regular aid and attendance or by reason of being permanently housebound (or who, but for the receipt of retired pay, would be in receipt of such pension, compensation, or allowance), if the Secretary has determined, based on an examination by a physician employed by the Department (or, in areas where no such physician is available, by a physician carrying out such function under a contract or fee arrangement), that the medical condition of such veteran precludes appropriate treatment in Department facilities.  38  U.S.C.A. § 1703(a)(2); 38 C.F.R. § 17.52(a)(2).

There is no requirement for a "medical emergency" under this particular provision.


Analysis

At the time the Veteran received treatment in September and October 2011, service connection was in effect for coronary artery disease, rated as 100 percent disabling.

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from September 28, 2011, to September 29, 2011, by the Satilla Regional Medical Center

The Veteran was admitted on September 26, 2011, at the Satilla Regional Medical Center for chest pain.  He underwent a cardiac catheterization and stenting on September 27, 2011.  He was discharged on September 29, 2011.  The private care provided from September 28, 2011, to September 29, 2011, by the Satilla Regional Medical Center was for a service-connected disability.  VA authorized payment or reimbursement for services rendered on September 26, 2011, and September 27, 2011.

The question is when did the medical emergency end.  There is conflicting medical evidence.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

A VA physician assistant determined that the medical emergency ended on September 28, 2011, because the Veteran did not have chest pains.  The Veteran's private treating cardiologist noted that the Veteran had an episode of chest pain on the night of September 27, 2011, following the stent placement.  The cardiologist stated that further evaluation and monitoring were necessary on September 28, 2011, and September 29, 2011, to make sure that the Veteran's symptoms had resolved and that no further intervention was required.  The cardiologist noted that fortunately the Veteran did not have any further chest pain.

The Board notes that the closest VA medical center is approximately 100 miles from the facility where the Veteran was treated in September 2011.  The evidence is in equipoise as to whether the treatment provided from September 28, 2011, to September 29, 2011, was for a medical emergency and whether a VA facility was not feasibly available for care.  In summary, the Board finds that the Veteran has met all requirements needed to establish eligibility for payment or reimbursement for unauthorized medical services provided to the Veteran by the Satilla Regional Medical Center from September 28, 2011, to September 29, 2011, under 38 U.S.C.A. § 1725.  The benefit sought on appeal is accordingly allowed.




 Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on October 5, 2011, by the Satilla Heart Center

On October 5, 2011, the Veteran underwent a follow-up consultation at the Satilla Heart Center regarding his stent placement.  The private care provided on October 5, 2011, by the Satilla Heart Center was for a service-connected disability.  Therefore, he is not eligible for consideration under 38 U.S.C.A. § 1725 (West 2014) and the implementing regulations (38 C.F.R. §§ 17.1000-1008 (2016)).

The Veteran did not have prior authorization for this treatment.  In fact, VA treatment records reveal that the Veteran did not request authorization for this treatment until October 10, 2011.  On October 13, 2011, the Veteran was informed that cardiac rehabilitation at a non-VA facility is not covered by VA.  There is no evidence that VA had a contract with Satilla Heart Center to provide cardiac rehabilitation.  The weight of evidence is against a finding that VA approved a request for prior authorization for the medical services at the Satilla Heart Center or a request for authorization after the services were rendered.  Therefore, the Veteran is not entitled to payment or reimbursement for services provided on October 5, 2011, pursuant to 38 U.S.C.A. § 1703(a) and 38 C.F.R. § 17.52(a).  

The Veteran can only get payment or reimbursement if the treatment for a medical emergency.  The October 5, 2011, private treatment records reflect that the Veteran underwent follow-up treatment after his stent placement in late September 2011.  The treating doctor noted that he would see the Veteran in six weeks for a blood pressure check and lipid panel and that he would monitor the Veteran through the cardiac rehabilitation program.  While he reported some mild chest pain, there is no evidence that delaying medical treatment by going to VA would have been hazardous to life or health or the Veteran reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  As noted before, the treatment record describes the nature of the treatment as being follow-up.  In fact, the Veteran has not argued that the treatment was for a medical emergency.  Instead, the Veteran is seeking reimbursement because it would be very inconvenient for him to make a 200-mile round trip from his home to a VA medical center for follow-up cardiac rehabilitation treatment.  The weight of evidence shows that the treatment on October 5, 2011, by the Satilla Heart Center was not for a medical emergency, even from the standard of a reasonably prudent lay person.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that the treatment on October 5, 2011, by the Satilla Heart Center was for a medical emergency.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran from September 28, 2011, to September 29, 2011, by the Satilla Regional Medical Center, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to payment or reimbursement of the cost of unauthorized medical services provided to the Veteran on October 5, 2011, by the Satilla Heart Center is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


